Douglas, J.,
concurring. I concur in the judgment of the majority. In addition, however, I would decide the sovereign immunity issue, and in that regard, I continue to adhere to my dissent in Gladon v. Greater Cleveland Regional Transit Auth. (1996), 75 Ohio St.3d 312, 662 N.E.2d 287, joined by Justices Resnick and Pfeifer.
In that dissent we questioned the legal underpinnings of the sovereign immunity doctrine, raised a number of issues, and invited “critical thinking and scholarly debate and writing” concerning our thoughts. Id. at 324, 662 N.E.2d at 297. *102Those questions and our contention that the right to trial by jury is affected still remain unanswered.
Cook, J., concurring in part and dissenting in part.
I. Waiver of Affirmative Defense
I agree with the majority that the trial court abused its discretion in permitting Central to amend its answer. As the majority notes, a trial court should refuse an amendment to pleadings if there is undue delay and/or undue prejudice to the opposing party. See Civ.R. 15(A); Hoover v. Sumlin (1984), 12 Ohio St.3d 1, 12 OBR 1, 465 N.E.2d 377. In this case, Central did not seek to amend until nearly three years after it filed its initial answer and after preparations for trial were almost complete. Yet the amended answer asserted a defense that, if proved, would have obviated the need for much of the discovery and would have precluded unnecessary trial preparation. Furthermore, Central’s motion for leave to amend offered no reason for the delay. The trial court nonetheless granted Central’s motion to amend on the same day that it was filed, thereby denying the Turners an opportunity to argue undue delay and prejudice. The Turners did oppose the amendment on both those bases in a memorandum filed shortly after the trial court rendered its decision. Because the trial court’s decision to grant Central’s motion to amend was unreasonable under these circumstances, it abused its discretion.
II. Procedural Posture
Our decision that the immunity defense was waived by the failure to invoke it in a timely manner should result in our remanding this cause to the trial court for further proceedings consistent with the July 1995 decision of the court of appeals. That decision is the law of the case. Sovereign immunity issues raised in the second round of summary judgment motions become irrelevant by virtue of our decision here that Central waived its affirmative defense of immunity.
The majority opinion, however, engages in a discussion about whether the court of appeals properly found that a question of fact remains as to whether Central violated R.C. 4511.75(E). The issue regarding the scope of Central’s duty under R.C. 4511.75(E) arose in the second round of summary judgment motions in the context of whether a violation of that statute would provide an exception to sovereign immunity pursuant to R.C. 2744.02(B)(5). The court of appeals decided that reasonable minds could find that, by leaving Andrew at his bus stop knowing his parent was not yet home to supervise him, Central violated R.C. 4511.75(E) and that that question of fact precluded summary judgment in favor of Central on a sovereign immunity basis. But the scope of Central’s duty under R.C. 4511.75(E) is not ripe for consideration by this court because this issue arose *103after the dispositive error — permitting the immunity defense amendment — occurred.
Although the scope of the duty of bus drivers and school boards under R.C. 4511.75(E) ought to be decided by this court only in a case where the issue is ripe for determination, I nevertheless address it here to offer a view contrary to that adopted by the majority.
III. The Limited Duty Prescribed by R.C. 4511.75(E)
The language of R.C. 4511.75(E) should inform any decision as to its scope. The statute employs the noun “place” and the phrase “side of the road.” R.C. 4511.75(E). This emphasis on geographical concepts comports with Central’s and the O.S.B.A.’s arguments for construing the statute to require bus drivers to ensure only the child’s safe disembarkment from the bus. A broader construction of the statute would require school districts and their transportation employees to ensure that all children getting off the bus at a designated stop reach their respective homes and receive supervision at their homes before the bus driver can move on to the next stop.
I therefore not only disagree with the majority entertaining the question, but also disagree with the majority view that the bus driver’s deviation from the prescribed time to deliver Andrew to his bus stop can support a claim under R.C. 4511.75(E) as a matter of law.
Moyer, C. J., and Lundberg Stratton, J., concur in the foregoing opinion.